Citation Nr: 0414263	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) for failure to 
submit new and material evidence.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  In a final decision dated November 2001, the RO denied 
the veteran's claim of entitlement to service connection for 
PTSD.  

2.  Additional evidence which has been received since the 
time of the prior final rating decision of November 2001 
includes evidence which has not been previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the PTSD claim under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received regarding the 
previously denied claim of service connection for PTSD; that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  With 
respect only to the issue of whether new and material 
evidence has been submitted to reopen the PTSD claim, because 
this decision has reopened the claim for de novo review and 
remanded the matter for additional evidentiary development, 
the notification and duty to assist provisions of the VCAA 
are deemed to have been fully satisfied.

Factual Background and Analysis

The veteran has, in essence, requested that VA reopen his 
claim of entitlement to service connection for PTSD on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  Specifically, the veteran contends 
that his psychiatric disability is directly related to 
stressful experiences which occurred during his period of 
active duty such that he is entitled to VA compensation.

The veteran's claim of entitlement to service connection for 
PTSD was first considered and originally denied in a November 
2001 RO rating decision.  Evidence considered by VA at that 
time included his service medical records, showing normal 
psychiatric findings throughout his period of active duty; 
his service personnel records, showing that he served aboard 
ship during naval service and was deployed to Vietnam; and 
private and VA medical records, showing that the veteran 
first began receiving psychiatric treatment for depression 
and generalized anxiety disorder in 1995, and was first 
diagnosed with PTSD related to his accounts of in-service 
stressors in 2000.  Specifically, the evidence shows that in 
a September 2001 written statement, the veteran's private 
physician, R. J. Algaier, M.D., diagnosed the veteran with 
PTSD and attributed this diagnosis to the veteran's account 
of having been forced to take swimming lessons during basic 
training, despite his inability to learn how to swim, and of 
witnessing a fatal helicopter crash during his deployment in 
Vietnam.  In this regard, the record includes personal 
statements from the veteran that he witnessed a helicopter 
crash while traveling aboard his naval vessel on the "Long 
Tau River" en route to Saigon.  According to the veteran, 
his ship dispatched a rescue launch to pick up the crash 
survivors, and he learned that there was one fatality in the 
accident.

The veteran was notified of the RO's denial of service 
connection for PTSD and his appellate rights in 
correspondence dated November 2001.  As the veteran did not 
file a timely Notice of Disagreement to initiate an appeal of 
the November 2001 determination, it became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.

Also, in November 2001, the veteran submitted additional 
medical evidence in support of his PTSD claim.  These 
consisted of private medical records from Dr. Algaier, dated 
2000 to 2001, and VA medical records dated 2001 to 2003, 
showing that he was diagnosed and treated for PTSD related to 
stressors which were alleged to have occurred during military 
service.  The VA medical records include the report of a May 
2001 psychological assessment showing a diagnosis of PTSD, 
which the reviewing psychologist linked to the veteran's 
account of being forced to take swimming lessons during basic 
training.  According to the veteran's statements, he was 
unable to swim prior to service and remains to this day a 
non-swimmer, and that he managed to pass the swimming 
requirement of basic training by learning how to passively 
float using a pair of pants filled with air as an improvised 
survival floatation device.  The evidence also includes a 
July 2003 treatment note by a VA psychiatrist who diagnosed 
the veteran with PTSD, with related nightmares of drowning 
and observing a helicopter crash.  

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Barnett, 
83 F.3d at 1383.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (2001).  As 
the current claim was received after August 2001, only the 
amended version of 38 C.F.R. § 3.156(a) is applicable to the 
instant claim.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim.  Pertinent evidence 
submitted in support of his application consisted of VA 
medical records showing ongoing treatment for PTSD in 2002 - 
2003 related to his alleged exposure to in-service stressors 
which included being compelled to take swimming lessons 
during basic training despite an inability to learn how to 
swim, and witnessing a fatal helicopter crash in Vietnam.  
Special notice is taken of the July 2003 VA psychiatrist's 
treatment note, in which the veteran was diagnosed with PTSD 
related to his aforementioned claimed stressors.  This report 
presents nearly the identical conclusion made by the 
veteran's private physician, Dr. Algaier, in his statement of 
September 2001, which had been previously considered by the 
RO in its November 2001 denial of service connection for 
PTSD.  However, the VA treatment report is not necessarily 
cumulative and redundant evidence, for it does not repeat Dr. 
Algaier's opinion but rather corroborates it.  The Board 
notes that in the case of Paller v. Principi, 3 Vet. App. 
535, 538 (1992), the United States Court of Appeals for 
Veterans Claims (Court) has stated that even when there are 
statements by other physicians to the same effect, the 
diagnosis and medical opinion of a physician that 
corroborates another previously considered diagnosis or 
opinion can be relevant and probative and may be sufficient 
to reopen a claim.  In the present case, applying the Court's 
reasoning in Paller, the Board recognizes the medical opinion 
by the VA psychiatrist, submitted after a final disallowance 
of a claim, which corroborated a favorable medical opinion by 
Dr. Algaier, in which Dr. Algaier's opinion was previously 
considered by the Board as part of a final disallowance, as 
new and material evidence.

In sum, the Board finds that the medical evidence submitted 
after the final denial of service connection for PTSD in 
November 2001, when viewed in the context of the medical 
evidence previously considered, presents a new basis upon 
which his claim may be allowed.  We further note that the 
Court has held in the case of Cox v. Brown, 5 Vet. App. 95, 
98 (1993), that new and material evidence does not have to 
"establish" service connection, only create a "reasonable 
possibility" of service connection for purposes of reopening 
the claim.  We thus find that new and material evidence has 
been submitted to provide a basis to reopen the veteran's 
previously denied claim of entitlement to service connection 
for PTSD.  We therefore reopen the claim and remand it to the 
RO for development of the evidence and a de novo review of 
the claim on the merits in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been presented; to this extent, the 
appeal is granted.


REMAND

VA medical records associated with the claim show that the 
veteran reported in March 1995 that he had been receiving 
psychiatric treatment during the preceding 4 1/2 months from 
Dr. Algaier, indicating treatment in late 1994.  These 
private treatment records are not currently associated with 
the evidence.  The case should therefore be remanded so that 
further development may be conducted to obtain and include 
these outstanding records with the veteran's claims file, 
along with any other pertinent evidence identified by the 
veteran.  See Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

The veteran's DD 214 Form shows that he was awarded the 
Vietnam Service Medal.  His statements in support of his 
claim and personnel record associated with his file indicate 
that he served aboard the U.S.S. Gunston Hall (United States 
Navy hull designation LSD-5) during his deployment to 
Vietnam.  The veteran alleges that his primary in-service 
PTSD stressors are being forced to take swimming lessons 
during basic training even though he neither knew nor ever 
learned how to swim, and witnessing a fatal helicopter crash 
in Vietnam while aboard the U.S.S. Gunston Hall.  

The Board has reviewed the veteran's claims folder and notes 
that his DA 20 military personnel records are not associated 
with the evidence.  The case should therefore be remanded so 
that these personnel records may be obtained, as they would 
be useful towards corroborating his accounts of having to go 
through naval basic training for a second time for failing 
the minimal swimming requirements.  The records would also 
verify his exact dates of service while serving aboard the 
U.S.S. Gunston Hall.  Once these dates have been determined, 
the daily log entries of the U.S.S. Gunston Hall for these 
dates should be obtained as they would be useful for 
corroborating the veteran's claim that he witnessed a fatal 
helicopter crash while he was aboard this vessel sailing down 
the "Long Tau River" en route to Saigon, during which time 
the crew of the U.S.S. Gunston Hall sent out a rescue party 
to pick up the crash survivors.  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim for service 
connection for PTSD under the VCAA.  In 
doing so, the RO should ensure that all 
notification and assistance requirements 
of the VCAA are satisfied.

2.  The RO should contact the veteran 
and ascertain whether he has been 
afforded additional treatment for PTSD 
at VA or private medical facilities 
since the date of the last records 
included in the claims file.  The RO 
should then obtain copies of those 
records and associate them with the 
claims folder.  These records should 
include, but are not limited to, those 
private records showing treatment from 
Dr. Algaier prior to March 1995, as 
indicated by the veteran.

3.  The RO military records specialist 
should contact the National Personnel 
Records Center and request that it 
provide copies of the veteran's DA 20 
military personnel records.  If these 
records are obtained, the RO should 
review the veteran's service history 
during his period of basic training and 
should also determine the veteran's 
exact dates of service aboard the United 
State Navy vessel U.S.S. Gunston Hall 
(LSD-5).  

4.  The RO should review the file and 
prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the Naval Historical Center, 
Archives Section, Washington Navy Yard, 
Washington, D.C.  The Naval Historical 
Center should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, including the daily logbook 
entries for the U.S.S. Gunston Hall 
(LSD-5) for the period in which the 
veteran had served aboard this vessel.

5.  The Naval Historical Center should be 
asked to discuss what the records show 
with regard to incident reported by the 
veteran, in which he alleged that he was 
in the vicinity of a fatal helicopter 
crash while aboard the U.S.S. Gunston 
Hall on the Long Tau River en route to 
Saigon, Vietnam.

6.  Following the receipt of a response 
from the Naval Historical Center, the RO 
must prepare a report detailing the 
nature of any stressor which that agency 
has determined is established by the 
record.  If any stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

7.  If and only if, adequate 
corroboration of stressors is obtained, 
the veteran should be provided with a VA 
psychiatric examination by a psychiatrist 
to ascertain the nature, severity, and 
etiology of any psychiatric disorder 
found.  Regarding the claim for PTSD, the 
RO must provide the examiner the summary 
of any verified stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to any verified in-
service stressor has resulted in the 
current psychiatric symptoms.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished 
including obtaining information as to the 
veteran's medical history prior to and 
following his service.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including information as to the veteran's 
medical history prior to, during, and 
following his service.  In addition, the 
examiner is requested to report current 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner is then 
requested to offer an opinion as to 
whether any current psychiatric disorder 
is causally or etiologically related to 
the veteran's period of active military 
service, and if so, the examiner must 
specify which disorders or manifestations 
are causally or etiologically related to 
the veteran's service.  The examiner is 
must take into consideration the 
veteran's medical history prior to and 
following service.  

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

9.  Thereafter, the reopened claim of 
entitlement to service connection for 
PTSD should be afforded de novo 
consideration, based on all evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to this Board for further 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



